Citation Nr: 1413767	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  06-09 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1. Entitlement to service connection for the claimed peripheral neuropathy.

2.  Entitlement to service connection for the claimed low back disorder.

3.  Entitlement to service connection for the claimed neck disorder.

5.  Entitlement to service connection for actinic keratosis, claimed as skin cancer, to include as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION


The Veteran served on active duty from January 1955 to June 1968.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision issued by the RO.

In February 2006, the Veteran testified at a hearing held before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is associated with the claims file.

In September 2009, the Board denied the claim of service connection for a dental condition and remanded the claims of service connection for peripheral neuropathy, a low back disorder, a neck condition, and actinic keratosis, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the record.  

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated through July 2013.


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a statement dated in February 2014 and received by the Board in March 2014, the Veteran indicated that he desired a videoconference hearing with the Board.

As the appellant has the right to a videoconference hearing, and such hearing must be scheduled by the RO, the claim must be remanded to comply with his request.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.700(a),(e), 20.703 (2013). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

The RO should take all indicated action to have the Veteran scheduled for a videoconference hearing before a Veterans Law Judge, at the earliest available opportunity. The Veteran and his representative should be notified of the scheduled hearing in a timely fashion. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



